******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     JODI BAKER-GRENIER v. DANIEL GRENIER
                  (AC 34992)
                   Gruendel, Lavine and Alvord, Js.
Submitted on briefs December 3, 2013—officially released January 14, 2014

(Appeal from Superior Court, judicial district of New
Haven, Swienton, J. [dissolution judgment]; Hon. James
G. Kenefick, Jr., judge trial referee [motion to modify].)
  James F. Cirillo, Jr., filed a brief for the appellant
(plaintiff).
  Richard W. Callahan, filed a brief for the appellee
(defendant).
                          Opinion

  PER CURIAM. The plaintiff, Jodi Baker-Grenier,
appeals from the judgment of the trial court granting
the motion to modify custody and visitation filed by
the defendant, Daniel Grenier II.1 On appeal, the plaintiff
claims that the court abused its discretion by finding
that (1) there had been a substantial change in circum-
stances to warrant modification of the existing custody
and visitation orders,2 and (2) modification of the cus-
tody and visitation orders was in the best interests of
the child. We affirm the judgment of the trial court.
   In adjudicating the defendant’s postjudgment motion
to modify custody, the court, Hon. James G. Kenefick,
Jr., judge trial referee, made the following relevant find-
ings of fact. The parties intermarried on February 23,
2005, and are the parents of one child, Anthony, born
on June 26, 1998. The court, Swienton, J., rendered
judgment dissolving the parties’ marriage on March 31,
2009. The judgment of dissolution incorporated the par-
ties’ agreement that they would share legal and physical
custody of their child and that the defendant would
provide the child with support. On April 15, 2011, the
defendant filed the present motion to modify custody
seeking physical custody of the child with reasonable
rights of visitation in the plaintiff. The defendant also
filed a motion for a guardian ad litem for the child. The
court, Gould, J., appointed a guardian ad litem who
filed a motion to have the matter referred to the Family
Relations Office of the Court Support Services Division
of the Judicial Branch for a comprehensive evaluation.
The court, Abery-Wetstone, J, granted the motion for
an evaluation. The defendant subsequently filed a
motion to modify custody seeking sole legal custody
of the child, which was denied.
  Judge Kenefick held a hearing on the April 15, 2011
motion to modify over several days in the summer of
2012.3 On the basis of his evaluation, the family relations
officer, Brendan Holt, recommended that the parties
continue to share joint legal custody with the defendant
having primary physical custody and final decision-
making authority. The guardian ad litem testified, how-
ever, that the plaintiff ‘‘harbors too much anger . . .
which affects her dealings with’’ the defendant.
   On the basis of the evidence adduced at the hearing
on the motion and the demeanor and credibility of the
parties, the court found that it was in the best interests
of the child to reside with the defendant. In its August
9, 2012 memorandum of decision, the court ordered
that the parties share joint legal custody of the child
with the defendant having final decision-making author-
ity as to the child. It also issued orders regarding a
parenting plan, decision-making responsibilities, mis-
cellaneous parenting plan provisions, child support, the
guardian ad litem’s fees and costs, and further proceed-
ings. Thereafter, the plaintiff appealed.
   ‘‘Our standard of review of a trial court’s decision
regarding custody, visitation and relocation orders is
one of abuse of discretion. . . . [I]n a dissolution pro-
ceeding the trial court’s decision on the matter of cus-
tody is committed to the exercise of its sound discretion
and its decision cannot be overridden unless an abuse
of that discretion is clear. . . . The controlling princi-
ple in a determination respecting custody is that the
court shall be guided by the best interests of the child.
. . . In determining what is in the best interests of the
child, the court is vested with a broad discretion. . . .
[T]he authority to exercise the judicial discretion under
the circumstances revealed by the finding is not con-
ferred upon this court, but upon the trial court, and
. . . we are not privileged to usurp that authority or
to substitute ourselves for the trial court. . . . A mere
difference of opinion or judgment cannot justify our
intervention. Nothing short of a conviction that the
action of the trial court is one which discloses a clear
abuse of discretion can warrant our interference. . . .
   ‘‘The trial court has the opportunity to view the par-
ties first hand and is therefore in the best position to
assess the circumstances surrounding a dissolution
action, in which such personal factors as the demeanor
and attitude of the parties are so significant. . . .
[E]very reasonable presumption should be given in
favor of the correctness of [the trial court’s] action. . . .
We are limited in our review to determining whether the
trial court abused its broad discretion to award custody
based upon the best interests of the child as reasonably
supported by the evidence.’’ (Citations omitted; internal
quotation marks omitted.) Ford v. Ford, 68 Conn. App.
173, 187–88, 789 A.2d 1104, cert. denied, 260 Conn. 910,
796 A.2d 556 (2002).
  On the basis of our review of the record, the court’s
memorandum of decision, its orders, and the briefs and
arguments of the parties, we conclude that the court
acted well within its discretion when it granted the
defendant’s motion to modify custody. The court’s exer-
cise of its discretion is supported by the evidence.
      The judgment is affirmed.
  1
    The guardian ad litem for the parties’ minor child adopted the legal
arguments made in the defendant’s appellate brief and requested that the
judgment of the trial court be affirmed.
  2
    ‘‘[Our Supreme Court] has limited the broad discretion given the trial
court to modify custody orders under General Statutes § 46b-56 by requiring
that modification of a custody award be based upon either a material change
of circumstances which alters the court’s finding of the best interests of
the child . . . or a finding that the custody order sought to be modified
was not based upon the bests interests of the child.’’ (Internal quotation
marks omitted.) Kelly v. Kelly, 54 Conn. App. 50, 55, 732 A.2d 808 (1999).
  In his appellate brief, the defendant contends that we should not review
this claim as the plaintiff herself filed a motion for modification seeking a
decrease in the defendant’s visitation rights and granting her physical cus-
tody and final decision-making responsibility on the basis of a substantial
change of circumstances. We agree.
  By filing the standard motion for modification form, the plaintiff in essence
admitted that there has been a substantial change in circumstances. ‘‘Actions
that are induced by a party ordinarily cannot be grounds for error [on
appeal].’’ (Internal quotation marks omitted.) Martin v. Martin, 101 Conn.
App. 106, 120 n.7, 920 A.2d 340 (2007).
  3
    The plaintiff represented herself at the hearing.